DETAILED CORRESPONDENCE
Priority Status
Domestic priority benefit under 35 U.S.C. 119 (e) or under 35 U.S.C. 120, 121, or 365 (c) is acknowledged. 

Status of Claims
Claim(s) 1-27 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim(s) 1, 14 and 27 is/are objected to because of the following informalities:  

Claim(s) 1, 14 and 27 recite(s) an abbreviation, “AI”, in the last line of each claim and is objected to because a full-length term or phrase should be used prior to any abbreviation.

Judicial Exception Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-27 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The Examiner’s analysis complies with “October 2019 Update: Subject Matter Eligibility”1 and MPEP § 2106. 
STEP 1: “Is the claim to a process, machine, manufacture or composition of matter?” See MPEP § 2106.03 II.
Claim(s) 1-27 is/are directed to at least one of the four statutory categories. See MPEP § 2106.03 I. 
Claim(s) 1-13 and 27 is/are directed to a “system”.
Claim(s) 14-26 is/are directed to a “method”.

Therefore, the conclusion to Step 1 is YES.  If Yes, proceed to Step 2A, Prong One.

STEP 2A, PRONG ONE: “Does the claim recite an abstract idea, law of nature, or natural phenomenon?” See MPEP § 2106.04 II (A)(1).
Claim(s) 1 recite(s) the following step(s):
obtain a set of training data…; (This step(s) is/are considered Receiving or transmitting data over a network, collecting information and/or Mere Data Gathering. See MPEP § 2106.05(d) Well-Understood, Routine, Conventional Activity; § 2106.04(a)(2) Abstract Idea Groupings and/or § 2106.05(g) Insignificant Extra-Solution Activity.).

encode the set of training data into a first knowledge graph; (This step(s) is/are considered data manipulation and performing a mental process such as creating a logic flowchart. See MPEP § 2106.04(a)(2) Abstract Idea Groupings.)

generate a manifold based on the first knowledge graph; (This/These step(s) is/are considered performing mathematical concepts and a mental process. See MPEP § 2106.04(a)(2) Abstract Idea Groupings).

train an AI model based on the first knowledge graph; (This/These step(s) is/are considered performing a learning step such as a mental process. See MPEP § 2106.04(a)(2) Abstract Idea Groupings.)

Claim(s) 27 recite(s) the following step(s):
obtain a set of training data…; (This step(s) is/are considered Receiving or transmitting data over a network, collecting information and/or Mere Data Gathering. See MPEP § 2106.05(d) Well-Understood, Routine, Conventional Activity; § 2106.04(a)(2) Abstract Idea Groupings and/or § 2106.05(g) Insignificant Extra-Solution Activity.).

encode the set of training data into a first knowledge graph; (This step(s) is/are construed as creating a logic flowchart which is considered data manipulation and performing a mental process. See MPEP § 2106.04(a)(2) Abstract Idea Groupings.)

identifying objects…; (This/These step(s) is/are considered filtering content and performing a mental process. See MPEP § 2106.04(a)(2) Abstract Idea Groupings)

storing the identified objects…; (This step(s) is/are considered storing data which is Well-Understood, Routine, Conventional Activity. See MPEP § 2106.05(g) Insignificant Extra-Solution Activity.)

determining spatiotemporal features for each object; (This/These step(s) is/are making a calculation and considered performing a mental process. See MPEP § 2106.04(a)(2) Abstract Idea Groupings)

storing the spatiotemporal features…; (This step(s) is/are considered storing data which is Well-Understood, Routine, Conventional Activity. See MPEP § 2106.05(g) Insignificant Extra-Solution Activity.)

generating spatiotemporal scenarios…; (This/These step(s) is/are considered performing mathematical concepts and a mental process. See MPEP § 2106.04(a)(2) Abstract Idea Groupings).

generate a manifold based on the first knowledge graph; (This/These step(s) is/are considered performing mathematical concepts and a mental process. See MPEP § 2106.04(a)(2) Abstract Idea Groupings)

deriving new spatiotemporal scenarios…; (This/These step(s) is/are making a calculation and considered performing a mental process. See MPEP § 2106.04(a)(2) Abstract Idea Groupings)

calculating a similarity measure between each spatiotemporal scenario…; (This/These step(s) is/are making a calculation and considered performing a mental process. See MPEP § 2106.04(a)(2) Abstract Idea Groupings)

embedding the spatiotemporal scenarios into the manifold …; (This step(s) is/are considered data manipulation and performing a mental process such as creating a logic flowchart. See MPEP § 2106.04(a)(2) Abstract Idea Groupings.)

train an AI model based on the first knowledge graph; (This/These step(s) is/are considered performing a learning step such as a mental process. See MPEP § 2106.04(a)(2) Abstract Idea Groupings.)

Claim(s) 14 is parallel to Claim(s) 1; therefore, Claim(s) 14 is/are also directed to an abstract idea in like manner.  
All Dependent Claim(s) is/are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea.
Therefore the conclusion to Step 2A, Prong One is YES. If Yes, proceed to Step 2A, Prong Two.

STEP 2A, PRONG TWO: “Does the claim recite additional elements that integrate the judicial exception into a practical application?” See MPEP § 2106.04 II (A)(2).
Claim(s) 1 and 27 recite(s) the following additional element(s): “processor”; and “memory”.

The courts have also identified limitations that did not integrate a judicial exception into a practical application (see MPEP § 2106.04 (d)(I)):
Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); 

Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), “Extra-solution activity includes both pre-solution and post-solution activity.”; and 

Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

The Examiner refers to The Berkheiner Memorandum2 for submitting more evidence into the prosecution regarding what subject matter is/are well known in the technology.  The Berkheimer Memorandum specifies The Examiner shall show one or more
“A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (1).

“A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (2).

“A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (3).

“A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (4).

In this particular case, The Examiner provides one or more item(s) as required from Section III:
“Client-Server and network communication is well-known in the art of computers and networking.” (US 20050021745 A1, ¶ 52)

“Processor 92, memory 94, storage 96, input/output (I/O) interface 97, communication interface, and a bus 99, are all well known in the art as constituent parts of a computer system.” (US 20140330576 A1, ¶ 28)

“The electronic control unit 23 comprises a microprocessor including a central processing unit (CPU), a random access memory (RAM), a read-only memory (ROM), an A/D converter, and an input/output interface, all not shown, but well-known in the art.” (US 4741163)

“It is well known in the art to provide a vehicle display screen located within the vehicle.” (US 20130224721 A1)

“As is well-known in the art, software is stored on a computer-readable storage medium (including compact disc, computer diskette, and computer memory, etc.) with code, or instructions, which, when read and executed by a computer, causes the computer to perform a process or task.” (US 20120226548 A1, ¶ 20)

Based on the facts listed above, The Examiner, considers “processor” and “memory” in Claim(s) 1 and 27 is/are recited at a high-level of generality. (See MPEP § 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
Therefore the claim is directed to an abstract idea and the conclusion to Step 2A, Prong Two is NO. If NO, proceed to Step 2B.

STEP 2B: “Does the claim recite additional elements that amount to significantly more than the judicial exception?” See MPEP § 2106.05 II [Rev. 10, 2019].
The claim(s) do/does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor” to perform the claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept -- “Limitations that the courts have found not to be enough to qualify as ‘significantly more’ when recited in a claim with a judicial exception” and one of them is “Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.” (See MPEP § 2106.05).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9, 11, 14, 22 and 24 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US 9187088 B1 (“Ferguson”).

	Regarding Claim 1, Ferguson discloses a graph interface system (e.g., “Computer System 112” from Fig. 1; see at least Fig. 1 with associated text) comprising:
a processor (e.g., “Processor 113” from Fig. 1); and
a memory (e.g., “Memory 114” from Fig. 1) configured to store a graph interface application (e.g., “Instructions 115” from Fig. 1), where the graph interface application directs the processor to (see at least C22:4-59):
obtain a set of training data (see at least C1:62-63; Ferguson states, “receiving training data indicative of a plurality of samples”), where the set of training data describes a plurality of scenarios (e.g., “various situations”) (see at least C1:62-C2:1, C19:41-46. Ferguson states, “The samples include sets of feature values and respective labels associated with the sets of feature values. A given set of feature values indicates attributes of an object within a threshold distance of the autonomous vehicle. A given label indicates whether or not the object performed a particular action. The functions also include providing a plurality of outcomes.”);
encode the set of training data into a first knowledge graph (e.g., “decision tree”) (C3:50-C4:43; in particular, C4:26-27. Ferguson states, “a decision tree may be generated or trained using training data.”);
generate a manifold (e.g., “path”) based on the first knowledge graph (see at least C3:50-C4:3 and Fig. 3B with associated text; Ferguson states, “Decision trees are machine-learning decision support tools that can be used for classification and decision analysis. A decision tree includes decision nodes determines a path through the tree from a root node of the tree to a leaf node of the tree by applying the rules of each of the split decisions.”); and
train an Al model (e.g. “machine learning techniques”) by traversing the manifold (see at least C3:50-C4:43; C19:41-46 and Fig. 3B with associated text; in particular, C4:32-43; Ferguson states, “During training time, the classifications associated with the leaf nodes of the tree are determined by traversing each sample in the training data through the decision tree until it reaches a leaf node.”).

Regarding Claim 9, Ferguson discloses wherein the Al model is used in an autonomous vehicle control system (see at least Abstract, Fig. 1-5 with associated text).

Regarding Claim 11, Ferguson discloses wherein the first knowledge graph is constructed using dimensional data structures (See at least Fig. 4-5 with associated text. Fig 4 and 5 use “A THRESHOLD DISTANCE” as part of their first decision making process.).

Claim 14 repeats the subject matter of Claim 1 and rejected in like manner.
Claim 22 repeats the subject matter of Claim 9 and rejected in like manner.
Claim 24 repeats the subject matter of Claim 11 and rejected in like manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure are listed in PTO-892.


Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
        2 See https://www.uspto.gov/sites/default/files/documents/memo-berkheimer-20180419.PDF